DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,982,749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Moore on June 24, 2022.

The application has been amended as follows: 

	16. (Currently Amended) A method for installing a transmission between a drive with a driveshaft and a load with a driven shaft, wherein the method comprises the following steps: 
first affixing the transmission over the driveshaft, wherein the transmission comprises a housing of the transmission and at least a drive gear to be mounted on the driveshaft and a driven gear mounted on the driven shaft, wherein the housing of the transmission comprises a cavity for fixing a shaft seal around the driveshaft, and wherein a depth of the cavity in an axial direction is smaller than an axial length of the shaft seal; 
fastening the housing of the transmission to a housing of the drive; and 
then axially affixing the shaft seal over the driveshaft and in the cavity.
27 – 35. (Canceled)
Claim 16 has been amended so as to distinguish the claims from the prior art. Claims 37 – 33 have been canceled as they are directed towards previously non-elected subject matter.

Election/Restrictions
Claim 16 is allowable. The restriction requirement between Species A, B, and C, as set forth in the Office action mailed on August 20, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August, 20, 2021 is partially withdrawn.  Claims 21, 22, and 24 directed to Species B and C, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 16 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Creager (U.S. Patent Application Publication Number 2014/0271136), has been presented and discussed in the previous Office Action. Creager teaches axially affixing a shaft seal over a driveshaft and in a cavity of a housing of a transmission (figures 1 and 2, element 76 being the ‘shaft seal,’ element 22 being the ‘driveshaft,’ element 20 being the ‘housing of the transmission,’ see below; pages 1 – 3, paragraphs 14, 16, 19, 20, 25, and 28).

    PNG
    media_image1.png
    326
    281
    media_image1.png
    Greyscale

However, Creager clearly teaches that a depth of the cavity in an axial direction is larger than an axial length of the shaft seal (figure 2, element 76, see above), rather than smaller than the axial length of the shaft seal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726